It cannot be pretended that this arrangement, made between the deputy-postmaster at Providence and the defendants, for the carriage of the mail in their coaches from Providence to North Scituate and back, without compensation, conformed, in the manner of making it, to the directions given in the acts of congress for the making of regular contracts for the carriage of the mails. The arrangement professed to be temporary only, — determinable upon reasonable notice at the will of either party, — and, providing for no compensation, can scarcely be deemed to come within the spirit of those directions as to advertising for proposals which were prescribed by congress to avoid favoritism in the letting of mail contracts, and to ensure economy in this branch of the public service. The postmaster-general, who is expressly authorized to provide for the carriage of the mails, undoubtedly has, and from the very nature of the case must have, power to make temporary arrangements for this service in the intervals of the regular or permanent lettings. Indeed, the proviso at the end of the 23d section of the act of July 2, 1836, (5 U.S. Stats. at Large, 86,) expressly saves this power of the postmaster-general until a regular letting can take place. The numerous accidents to which this service is exposed, — the numerous unforeseen changes in it, — and the regularity with which the public convenience, not to say, necessity, requires it to be performed, not only demands such a power in the postmaster-general, but the exercise of it through a general authority communicated to his deputies and agents, subject always, for the continuance of the arrangement, to his approval. The field of the service is so extensive, that it is impossible that special authority should be communicated in every instance from the department at Washington, in season to meet every emergency. The case before us does not, however, in our judgment, require us to decide whether the sections of the act of March 3, 1825, and of July 2, 1836, *Page 230 
relating to advertisements for proposals, are merely directory to the postmaster-general, or are absolutely necessary to be observed by him in order to the validity of a mail contract; or, whether, if thus necessary, a temporary arrangement to carry the mail without compensation, like that before us, comes within the spirit of those sections. Some latitude must undoubtedly be allowed in the practical working of so great a machine as the post-office department; and would undoubtedly be allowed by congress in the exercise of its control over the department through the power of appropriation. How much latitude would or should be allowed in this respect by the courts, before whom such contracts can, in general, only collaterally come, we have no guide, and prefer, if we can, to leave to those courts whose construction of acts of congress carries with it the weight of authority.
In the sense of the act incorporating the plaintiffs as a turnpike company, that, in our view, is a mail-stage which, with the allowance of the post-office department, carries the public mail over their road for the public convenience, and not merely as a fraudulent contrivance between the department or its subordinates, and the mail carrier, for the purpose of evading the prescribed rate of tolls. So that the contract be fairly made for the public good and the mail be carried over their road, it is no concern of the plaintiffs whether there be a place in the contract, under the acts of congress, which will enable either party to escape from its obligation. The purpose of the exemption was, to encourage and invite mail service upon the road for the mutual benefit of the company and of our citizens; and this is equally answered, whether the mail contract in all respects conforms to the acts of congress, or not. Such, in common parlance, is the meaning of the term, "mail stage;" and we have no reason to suppose that the general assembly, in granting this charter, or the company in accepting it, understood the phrase in any other than its common sense. Tolls are demandable upon the spot for each passage of a vehicle; and some palpable test of the rate to be demanded would seem to be far more appropriate than one depending upon legal refinements, applied to the validity of mail contracts, and upon the power of the *Page 231 
postmaster-general and his deputies and agents to make them, under long and involved acts of congress.
It is evident, from the proof reported in the bill of exceptions, that when this arrangement was, upon the objection of the regular mail contractor upon this route, reported by the deputy-postmaster who made it to the contract office of the department, it was approved, and its continuance permitted; and the jury who tried this cause must have found, looking at the instructions given to them, that it was so made, and that too, not for the mere purpose of enabling the defendants to evade a higher rate of toll upon the plaintiffs' road, but because required for the public convenience.
Without minutely going into the instructions given to the jury in the court below, in the view we have taken of the toll-rate clause of their charter, the plaintiffs have no cause to complain of these instructions, and we, therefore, overrule their exceptions to them.